DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 – 8, 10 – 15 and 24 – 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fairclough (U.S. Patent No. 3,751,534) in view of Kurihara et al (U.S. Patent Application Publication No. 2009/0239433 A1) and Kishbaugh et al (U.S. Patent Application Publication No. 2002/0147244 A1).
With regard to Claims 1, 24 and 26, Fairclough discloses an article comprising a wall that is a suitcase (column 6, lines 52 – 57) having, in an example, an average layer thickness of two and one half – thirty  seconds of an inch thick because the thickness of a surface skin is  one thirty second of an inch and the thickness of  a core layer is three sixteenths of an inch  (column 8, lines 24 – 30) and an undercut projecting from the wall (rib; column 8, lines 24 – 30) having an average thickness of one sixteenth of an inch, and a maximum draw depth, therefore measured at an apex, of 1 inch (column 8 lines 24 – 30); Fairclough does not disclose the claimed ratio of average undercut thickness to average layer thickness in the example; however, in another example, an average layer thickness of four and one half – thirty seconds of an inch  (column 7, lines 36 – 45). It would have been obvious for one of ordinary skill in the art to alternatively  provide for an average layer thickness of  four and one half – thirty seconds of an inch, as an average layer thickness of four and one half – thirty seconds of an inch is disclosed in 
Kurihara et al teach a polyester that is polylactic acid having a Young's modulus of 58 MPa and elongation at break of 25% (Table 4, Example 21) and that comprises an acid that is terephthalic acid and a glycol component that is cyclohexanedimethanol (paragraph 0056) for the purpose of obtaining a molded product having excellent impact resistance (paragraph 0162).
It therefore would have been obvious for one of ordinary skill in the art to provide for having a Young's modulus of 58 MPa and elongation at break of 25% in order to obtain a molded product having excellent impact resistance as taught by Kurihara et al. 

	Kishbaugh et al teach consumer goods (paragraph 0071) that are foamed, having a void volume of at least 5 percent, for the purpose of obtaining surfaces replicating solid parts (paragraph 0072).
It therefore would have been obvious for one of ordinary skill in the art to provide for a void volume of at least 5 percent in order to obtain surfaces replicating solid parts as taught by Kishbaugh et al.
With regard to Claim 2, because the claimed polyester is taught by Deeter et al, the claimed light transmission is disclosed.
With regard to Claims 3 – 4, the disclosed thickness is not explicitly disclosed by Fairclough. However, because a rib having a thickness of one sixteenth of an inch and a draw depth of one inch is disclosed, it would have been obvious for one of ordinary skill in the art to provide for a rib that is hollow and rectangular, having an depth of one inch, and an inner hollow width of one sixteenth of an inch, and an outer diameter that is one sixteenth of an inch plus the thickness of the wall. Fairclough discloses, in addition to the surface skin, a layer that is a core layer that is four sixteenths of an inch (column 7, lines 36 – 45). A thickness of five sixteenths of an inch would therefore be obtained.
With regard to Claim 5, a cross – sectional undercut area of at least 500 mm2 would therefore be disclosed by Fairclough.

With regard to Claim 8, a specific gravity of 0.5 to 1 is not disclosed by Fairclough. However, as stated above, a density of 0.4 g/cc is disclosed in an example. Although the claimed range is not identical to the disclosed value, and the claimed range and disclosed value are not identical, they are close enough that one of ordinary skill in the art would have expected them to have the same properties. There is a prima facie case of obviousness when the claimed range and disclosed value are close enough that one of ordinary skill in the art would have expected them to have the same properties.
With regard to Claims 10 – 12, because a suitcase is disclosed by Fairclough, a pair of spaced – apart walls defining a cavity therebetween is disclosed.
With regard to Claims 13 – 15, Fairclough fails to disclose a ratio of cross – sectional cavity area to cross sectional undercut area of at least 1:1 and not more than 50:1.
However, because a suitcase is disclosed, it would have been obvious for one of ordinary skill in the art to provide for the selection of an undercut area, therefore the ratio, depending on the desired dimensions of the suitcase.
With regard to Claims 25 and 27 – 28, a wall having a multilayered structure having a foamed core and an unfoamed skin layer are disclosed by Fairclough (column 1, lines 57 – 67).
With regard to Claims 29 – 30, medical packaging is not explicitly disclosed by Fairclough. However, because a suitcase is disclosed, an article having a wall that is capable of packaging medical equipment is disclosed.



3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated November 25, 2020, that  one of ordinary skill in the art would not arrive at the claimed in view of Kurihara et al.
However, it is unclear why one of ordinary skill in the art would not arrive at the claimed invention in view of Kurihara et al. 

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782